Citation Nr: 0918417	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-13 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for valvular heart disease, 
claimed to include heart murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1955 to 
November 1958. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.

The Veteran testified at a hearing chaired by the undersigned 
Veterans Law Judge in April 2005.  A transcript of the 
hearing is associated with the claims folder.

In September 2005, the Board remanded the case for additional 
development.  In June 2007, the Board denied the Veteran's 
appeal.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2007, the Court issued a decision which vacated the 
Board's denial and remanded the case to the Board for action 
consistent with its decision.  The case was again before the 
Board in February 2008, at which time the Board remanded the 
case for further development by the originating agency.  The 
case has been returned to the Board for further appellate 
action.

The appeal is REMANDED to the RO or the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Board notes that the September 2005 remand instructions 
required that a VA medical opinion be obtained that specified 
the diagnosis or diagnoses of the Veteran's heart disease and 
stated whether each diagnosis was related to active service, 
and more specifically, to the heart murmur noted in service.  

The opinion in the November 2006 examination report concluded 
that the Veteran had coronary artery disease and 
insignificant valvular disease, which are not related to 
service, but the examiner did not discuss the Veteran's in-
service diagnosis of a heart murmur.  

In the February 2008 remand, the Board requested that the 
Veteran's claims folder be returned to the physician who 
performed the November 2006 examination and that the examiner 
discuss specifically the references to the Veteran's heart 
murmur during his active military service and explain whether 
the diagnoses in the November 2006 examination report are at 
least as likely as not (i.e., probability of 50 percent or 
greater) related to the heart murmur noted in service.

The Board also instructed the RO or AMC that if the November 
2006 examiner was unavailable or unable to give the requested 
opinion, the Veteran was to be scheduled for an examination 
by a medical doctor, preferably a cardiologist, and that the 
examiner, after examining the Veteran, do the following:

(a)	render a specific diagnosis of what valvular heart 
disease or other cardiovascular disease, if any, the 
Veteran currently has; and 

(b)	for each diagnosis, indicate whether it is at least 
as likely as not (by a probability of 50 percent), or 
less likely than not (by a probability less than 50 
percent) that each such disorder is related to active 
service, and more specifically, to the heart murmur 
noted in service.  

The Board also noted that to comply with the Secretary's 
motion, the examiner was to specifically discuss the heart 
murmur noted in service.

In January 2009, the Veteran was afforded a VA examination by 
Z.L., MD, the same physician who examined the Veteran in 
November 2006.  In his January 2009 report, Z.L. noted the 
Veteran's report of suffering from a cold and developing a 
"valve disease" at the age of 19 while in the military.  
During the January 2009 examination, the Veteran complained 
of occasional episodes of palpitations which were short-lived 
and shortness of breath with heavy exertion.  

Neurologic, mental status and ENT examinations were all 
normal, and examination of the lower extremities was 
unremarkable.  During examination of the chest, auscultation 
revealed a grade 1/6 systolic murmur suggestive of possible 
pulmonic insufficiency and perhaps tricuspid insufficiency.  
No additional murmurs or gallops were noted.  An EKG revealed 
borderline left ventricular hypertrophy by voltage criteria 
was present.  

The examiner's impression was hypertension by history; 
nonspecific symptoms of palpitations, and history of valvular 
disease.  The examiner also noted that a Cardiolite stress 
test performed two years prior revealed fixed inferior and 
apical perfusion defects.  A Cardiolite stress test given 
during the January 2009 examination was unchanged and 
therefore, the examiner noted that he doubted significant 
underlying coronary disease at that time.  An echocardiogram 
revealed evidence of mild aortic valve sclerosis and very 
mild pulmonic and tricuspid insufficiency by Doppler, which 
the examiner noted were deemed to be clinically 
insignificant.  A 24 hour Holter monitor recording conducted 
in January 2009 was also unremarkable.  

In summary, the examiner noted that there was evidence of 
very mild valvular insufficiency and perhaps, a trace of 
tricuspid and pulmonic insufficiency, which were clinically 
insignificant.  He also noted a history of palpitations and 
possible cardiac arrhythmias, the significance of which was 
unclear.  The examiner concluded that there was no evidence 
of any significant underlying organic heart disease at that 
time.

Because the examination report does not provide the 
information requested in the Board's February 2008 remand, an 
additional remand is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

If the requested opinion cannot be given without additional 
examination, the Veteran is hereby notified that it is the 
Veteran's responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2008).
The Board also notes that in the February 2008 remand, the RO 
or AMC were instructed to attempt to obtain the clinical 
records of the Veteran's hospitalization at Loring Air Force 
Base from September 31, 1958 to October 8, 1958, and at 
Westover Air Force Base from October 8, 1958 to October 17, 
1958.  An April 2008 response to the VA request for 
information indicates that the requested records are located 
in volume 1 of the Veteran's service treatment records.  
However, the only evidence treatment at the Loring Air Force 
Base and the Westover Air Force Base located in the service 
treatment records is a clinical record cover sheet which 
indicates that the Veteran was initially admitted on 
September 30, 1958 to the United States Air Force Hospital at 
Loring Air Force Base, and that he was transferred to the 
United States Air Force Hospital in Westover on October 8, 
1958 and discharged on October 17, 1958.  The cover sheet 
also indicates that the Veteran was treated for a total of 17 
days and that he was diagnosed with rheumatic valvulitis, 
inactive, with deformity of valve, aortic; and aortic 
stenosis and insufficiency.  The Board finds that attempts 
should be made to obtain the records of the 17-day course of 
treatment the Veteran received between the hospitals at 
Loring Air Force Base and Westover Air Force Base until it is 
concluded that further attempts to obtain these records would 
be futile.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, DC for the following actions:

1.  Obtain the clinical records of the 
Veteran's hospitalization at Loring Air 
Force Base from September 31, 1958 to 
October 8, 1958, and at Westover Air Force 
Base from October 8, 1958 to October 17, 
1958.  If it is determined that further 
attempts to obtain these records would be 
futile, the basis for that determination 
should be documented in the Veteran's 
claims folder.

2.  Return the Veteran's claims folder to 
the physician who performed the November 
2006 and January 2009 examinations.  
Again, ask the examiner to discuss 
specifically the references to the 
Veteran's heart murmur during his active 
military service and to explain whether 
the diagnoses in the November 2006 and 
January 2009 examination reports are at 
least as likely as not (i.e., probability 
of 50 percent or greater) related to the 
heart murmur noted in service.

If the November 2006 and January 2009 
examiner is unavailable or unable to give 
the requested opinion, schedule the 
Veteran for an examination by a medical 
doctor, preferably a cardiologist, to 
examine the Veteran and then issue a 
written report addressing the following:

The physician should (a) render a specific 
diagnosis of what valvular heart disease 
or other cardiovascular disease, if any, 
the Veteran currently has; and (b) for 
each diagnosis, indicate whether it is at 
least as likely as not (by a probability 
of 50 percent), more likely than not (by a 
probability greater than 50 percent), or 
less likely than not (by a probability 
less than 50 percent) that each such 
disorder is related to active service, and 
more specifically, to the heart murmur 
noted in service.  To comply with the 
Secretary's motion, the examiner should 
specifically discuss the heart murmur 
noted in service.

The Veteran's claims folder, which should 
include a complete copy of this remand 
order and all service treatment records, 
should be made available to the examiner.

If the examiner is unable to opine on any 
requested issue or question posed without 
resorting to conjecture or speculation, 
he/she should so state and explain the 
reasons therefor.  The examiner also 
should conduct or order diagnostic testing 
as deemed warranted.

Associate with the claims folder the 
examiner's written report, along with 
reports of any diagnostic testing 
conducted in connection with the 
examination.

3.  Thereafter, the RO should again 
consider the Veteran's pending claim in 
light of any additional evidence added to 
the record.  If the benefit sought on 
appeal remains denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




